DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	Applicant’s arguments, see the bottom of page 10 through page 13, filed April 25, 2022, with respect to independent claims 3, 9, and 20 have been fully considered and are persuasive.  The rejection of claims 3, 9,  has been withdrawn. 

Reasons for Allowance
	The following is an examiner’s statement of reasons for allowance: each independent claim has been amended to include previously indicated allowable subject matter. Regarding claim 3, prior art fails to disclose or render obvious all of the structure of a second roll shaft and the sequential placement of said second roll shaft through the main body, the second roller, the first positioning sleeve, and the wear plate. Regarding claim 9, prior art fails to disclose or render obvious a stall braking device with the braking cam fixedly mounted on a transmission shaft and the centrifugal block connected to the transmission shaft through a transmission sleeve when opened. Regarding claim 20, the prior art of record fails to disclose or render obvious triggering blocks on the climbing member or guide rail that send position information to the controller to control the operating speed of the lifting vehicle.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE M LANTRIP whose telephone number is (571)272-6068. The examiner can normally be reached M-F 11:00 am - 7:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on (571)272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL R MANSEN/Supervisory Patent Examiner, Art Unit 3654                                                                                                                                                                                                        



/M.M.L./Examiner, Art Unit 3654